DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 
Status of Claims
Claims 6-8, 15, and 16 have been previously cancelled.
Claims 2 and 3 have been cancelled.
Claims 1, 5, 10, 14, 17, and 24 have been amended.
Claims 1, 4, 5, 9-14, and 17-24 are currently pending and have been examined.

Response to Applicant's Remarks
Claim Objections
Applicant’s remarks, see Page(s) 11, filed 24 October 2022, with respect to the claim objections have been fully considered. In view of the claim amendments, the previous claim objections have been withdrawn.



35 U.S.C. § 101
Applicant’s remarks, see Page(s) 11, filed 24 October 2022, with respect to the 35 U.S.C. § 101 rejections have been fully considered, but are not persuasive.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 11, filed 24 October 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are not persuasive.
Applicant submits that the cited references fail to disclose that each parking spot also has an assigned beacon (Applicant’s Remarks: Page 11).
Examiner respectfully disagrees, as Todasco: ¶25-29 discloses that each parking spot may be equipped with a sensor and a beacon configured to communicate with each other, the user computing device, and the parking system.

Claim Objections
Claim 1  is objected to because of the following limitations: “wherein the electronic parking computer system is programed to received available parking spot locations for the specific geographical area or parking based on information receiving from the vehicle sensors and transmitted by the parking spot located beacons associated with the vehicle sensors”. The limitations should instead state, “wherein the electronic parking computer system is programed to receive available parking spot locations for the specific geographical area or parking based on information received from the vehicle sensors and transmitted by the parking spot located beacons associated with the vehicle sensors” Appropriate correction is required.

Claim 10 and 14  are objected to because of the following limitations: “…based on information receiving from one or more vehicle sensors of the plurality of vehicle sensors that is transmitted by the parking spot located beacons associated with the one or more vehicles”. The limitations should instead state, “…based on information received from one or more vehicle sensors of the plurality of vehicle sensors that is transmitted by the parking spot located beacons associated with the one or more vehicle sensors” Appropriate correction is required.

Claim 17  is objected to because of the following limitations: “…when the vehicle parked in the specific monitored parking spot associated with the specific vehicle sensor has move and is no longer parking in the specific monitored parking spot”. The limitations should instead state, “when the vehicle parked in the specific monitored parking spot associated with the specific vehicle sensor has moved and is no longer parking in the specific monitored parking spot” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 9, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 and 21 recite(s) the limitations "the at least one or more sensors” and “the at least one transmitter/receiver". There is insufficient antecedent basis for these limitations in the claim(s). Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 4, 5, 9-14, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10, 14, and 24 recite a series of steps for providing parking to a user through electronically receiving and providing data, which under broadest reasonable interpretation, is analogous to managing personal interactions between people and commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘determining when a registered vehicle is near or entering an electronically monitored parking location’; ‘monitoring one or more parking spots’; ‘receiving…a parking preference for the vehicle’; ‘forwarding digital information…regarding one or more available parking spots’; ‘receive information…identifying one or more available parking spots’; ‘sends information regarding the parking of the vehicle’; ‘identifying one or more parking spots in a parking location’; ‘receiving…information’; ‘determining…which parking spots in the specific geographic area or parking lot parking location are currently available for parking’; ‘forwarding information’; ‘informing…when a vehicle is parked in a monitored parking spot’; ‘automatically deducting payment…at a predetermined payment rate from an account’; ‘determining…that the vehicle has left the appropriate available parking spot’; ‘automatically discontinuing any further payments from the account’, as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to following rules or instructions, such as a parking agent determining available parking spots, providing the available parking spots to a user, and verifying the selection and parking of the user in their selected parking spot. The limitations are also analogous to advertising, marketing, or sales activities or behaviors. That is, other than reciting ‘one or more sensors’; ‘one transmitter/receiver’; ‘an electronic parking computer system’; ‘an App running on a mobile device’; ‘a database’; ‘one or more beacons’, nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the following additional elements: ‘an electronic parking computer system’; ‘an App running on a mobile device’; ‘a database’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, claims 1, 10, and 14 recite the additional elements of ‘one or more sensors’. These limitations are recited at a high level of generality (i.e., as a general means of gathering identifying data for later use), and amount to mere tools for data gathering, which is a form of insignificant extra-solution activity. Thus, the claims are directed to the abstract idea.
As discussed above, the additional elements of claims 1, 10 and 14 amount to mere data gathering, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the mere data gathering was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The ‘one or more sensors’ are considered to be a well‐understood, routine, and conventional element previously known to the industry. The specification describes the sensors as equipment used to determine the presence and/or absence of a vehicle in a monitored parking space (Table 1 – “Vehicle Sensor”, ¶54, ¶65, & ¶67), with no additional technical details on the operation of the elements. Thus, the specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements in a manner that indicates that the additional elements are sufficiently well known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see MPEP 2106.05(d) Well- Understood, Routine, Conventional Activity). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
Furthermore, claims 1, 10, 14, and 24 recite the additional elements of ‘one transmitter/receiver’ and ‘one or more beacons’. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere tools for data transmission, which is a form of insignificant extra-solution activity. Thus, the claims are directed to the abstract idea.
As discussed above, the additional elements of claims 1, 10, 14, and 24 amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the mere data transmission was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The ‘one transmitter/receiver’ and ‘one or more beacons’ are considered to be a well‐understood, routine, and conventional element previously known to the industry. The specification describes the transmitter/receiver and the beacon as equipment used to send and receive electronic data used for monitoring a designated parking space (Table 1 – “Beacons”, ¶53, ¶65, & ¶67), with no additional technical details on the operation of the elements. Thus, the specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements in a manner that indicates that the additional elements are sufficiently well known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see MPEP 2106.05(d) Well- Understood, Routine, Conventional Activity). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
Moreover, the functions of the ‘one transmitter/receiver’ and ‘one or more beacons’ are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more. This is similar to how ‘using the Internet to gather data'  was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields).

Furthermore, claims 10, 14, and 24 recite the additional elements of ‘electronically transmitting…’ and ‘electronically forwarding…’ These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The functions of the ‘electronically transmitting…’ and ‘electronically forwarding…’ are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more. This is similar to how ‘using the Internet to gather data'  was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ‘an electronic parking computer system’; ‘an App running on a mobile device’; ‘a database’ amount to no more than mere instructions to apply the exception using a generic computer component. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Furthermore, claims 4, 5, 9, 11-13, and 17-23 further define the series of steps for providing parking to a user through receiving and providing data, which under broadest reasonable interpretation, is analogous to managing personal interactions between people and commercial or legal interactions, which are grouped as a certain methods of organizing human activity.
With respect to claims 4, 5, 9, 11-13, and 17-23, the limitation(s) of, ‘recognize when a user enters or approaches’; ‘determine which spots from the one or more parking spots are currently available’; ‘providing information to the driver of the vehicle’; ‘deduct any parking charges for a registered vehicle from a user's financial account’; ‘determine if the vehicle entering or approaching the specific geographic area or parking lot is a registered vehicle’; ‘receiving a parking spot selection from the user’; ‘verifying that the vehicle parked in the monitored parking spot is an authorized vehicle’; ‘determining the length of time that vehicle was parked in the monitored parking spot’; ‘calculating a parking charge’, as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to following rules or instructions, such as a parking agent determining available parking spots, providing the available parking spots to a user, and verifying the selection and parking of the user in their selected parking spot. The limitations are also analogous to advertising, marketing, or sales activities or behaviors. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, claims 4 and 5 recite(s) the following additional elements: ‘an indicator light’. The additional elements are recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. In its broadest reasonable interpretation, the element may comprise the indicator light associated with the parking spot, being displayed on the user’s mobile device. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
Additionally, claims 4 and 5 recite the additional elements of ‘one or more sensors’. These limitations are recited at a high level of generality (i.e., as a general means of gathering identifying data for later use), and amount to mere tools for data gathering, which is a form of insignificant extra-solution activity. Thus, the claims are directed to the abstract idea.
As discussed above, the additional elements of claims 4 and 5 amount to mere data gathering, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the mere data gathering was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The ‘one or more sensors’ are considered to be a well‐understood, routine, and conventional element previously known to the industry. The specification describes the sensors as equipment used to determine the presence and/or absence of a vehicle in a monitored parking space (Table 1 – “Vehicle Sensor”, ¶54, ¶65, & ¶67), with no additional technical details on the operation of the elements. Thus, the specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements in a manner that indicates that the additional elements are sufficiently well known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see MPEP 2106.05(d) Well- Understood, Routine, Conventional Activity). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ‘an indicator light’ amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

The judicial exception is not integrated into a practical application. In particular, claims 11 and 17 recite(s) the following additional elements: ‘electronically receiving…’, ‘electronically transmitting…’, and ‘electronically forwarding…’ These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere tools for data transmission, which is a form of insignificant extra-solution activity. Thus, the claims are directed to the abstract idea.
As discussed above, the additional elements of claims 11 and 17 amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the mere data transmission was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The functions of the ‘electronically receiving…’, ‘electronically transmitting…’, and ‘electronically forwarding…’ are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields).

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1, 4, 5, 9-14, and 17-24 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (U.S. Pre-Grant Pub. No. 20120130872) in view of Todasco (U.S. Pre-Grant Pub. No. 20160133134), in further view of Zivkovic (U.S. Pre-Grant Pub. No. 20170109942).
In regards to claim 1, although Baughman teaches A system for monitoring one or more parking spots in a specific geographic area or parking lot (Baughman: ¶14-15 discloses a parking management system comprising a sensor at each parking spot configured to detect the presence of a vehicle. Baughman: ¶87-90 further discloses the transmission of available parking spots to an arriving user computing device), Baughman does not explicitly state that the determined arrival and transmission of parking information is automatic using beacons.
However, Todasco teaches automatically forwarding digital information to a mobile device App regarding one or more available parking spots in the specific geographic area or parking lot when a vehicle is automatically determined to be entering or approaching the specific geographic area or parking lot (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the beacon. The system may then provide parking information to the user computing device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic arrival determination and automatic parking information transmission, as taught by Todasco, into the system and method of Baughman. One of ordinary skill in the art would have been motivated to make this modification in order to “identify users that enter the parking structure and to transmit…parking spots to the users” (Todasco: ¶25).

Baughman goes on to teach the following limitations:
said system comprising: an electronic parking computer system in communication with the at least one or more sensors (Baughman: ¶38 discloses that the sensors may communicate with one or both of the parking location computing device and the parking management server);
an App running on a mobile device of a driver or occupant of a vehicle entering or approaching the specific geographic area or parking lot, the App in communication with the at least one transmitter/receiver and the electronic parking computer system (Baughman: ¶88 discloses that the user computing device may access a web-based application to facilitate communication between the user computing device and the parking system);
wherein the App is programmed to receive information from the at least one transmitter/receiver identifying one or more available parking spots for a specific geographic area or parking lot (Baughman: ¶61 & ¶88-90 discloses that the sensors may transmit parking data to the parking system in order to update a database of available parking spaces, and the user computing device may receive a list of available parking spaces from the parking system);
wherein the App is programmed to allow the driver or occupant to select one of the available parking spots identified by the electronic parking computer system and to transmit the selection to the electronic parking computer system (Baughman: ¶91-92 discloses that the user may select a parking spot and the parking spot selection may be transmitted to the parking system);
a database in communication with the electronic parking computer system (Baughman: ¶28-29, ¶89, & ¶92 discloses that the parking system may be utilize systems such as relational databases for storage of data related to registration, parking, and enforcement);
wherein when the vehicle parks in the selected parking spot from the available parking spots either (1) the parking of the vehicle is detected by the one or more sensors and forwarded to the electronic parking computer system through the at least one transmitter/receiver or (2) the App through the mobile device sends information regarding the parking of the vehicle directly to the electronic parking computer system (Baughman: ¶88 & ¶94 discloses that the user computing device, via the web-based application, may be configured to send a confirmation message to the parking manager to confirm that the vehicle has parked in the selected parking spot).

Although Baughman teaches that each parking spot may be provided with a sensor that detects the presence of a vehicle in the parking spot (Baughman: ¶37-38), Baughman does not explicitly state that the system contains one or more beacons.
However, Todasco further teaches one or more beacons located at or near an entrance for the specific geographic area or parking lot, the one or more beacons programed to automatically detect when a the vehicle has entered or is near the specific geographic area or parking lot and programmed to forward the detection information to the electronic parking computer system (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the system); a plurality of parking spot located beacons, each beacon of the plurality of parking spot located beacons assigned to a specific single parking spot for the specific geographic area or parking lot (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system); a plurality of parking spot located vehicle sensors, each vehicle sensor of the plurality of parking spot located vehicle sensors associated with a specific single parking spot for the specific geographic area or parking lot, wherein the vehicle sensor associated with a specific single parking spot is in communication with a specific parking spot located beacon associated with the same specific single parking spot (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors and beacons programmed to automatically detect vehicle arrival, as taught by Todasco, into the system and method of Baughman. One of ordinary skill in the art would have been motivated to make this modification in order to “identify users that enter the parking structure and to transmit…parking spots to the users” (Todasco: ¶25).

Additionally, although Todasco teaches that the beacons may pass user device details, such as a user identifier, and location information to the system server (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-46), Baughman and Todasco do not explicitly state that the beacons are programmed to transmit a signal to the user device in order to determine parking authorization.
However, Zivkovic teaches: wherein when the vehicle is at or near the entrance for the specific geographic area or parking lot the one or more beacons or electronic parking computer system are programmed to automatically transmit a unique signal for receipt by the App (Zivkovic: ¶68 & Fig. 2 disclose that the entry beacon may transmit an entry beacon identification to the user smart device) and in response the App is programmed to cause the mobile device to transmit identifying information back to the one or more beacons or electronic parking computer system for use in determining if the vehicle is authorized to park at the specific geographic area or parking lot (Zivkovic: ¶68 & ¶71-74 & Fig. 2 disclose that the user smart device may transmit identification data to the system and the system may use the identification data in order to determine the status of the user parking account).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal communication, as taught by Zivkovic, into the system and method of Todasco and Baughman. One of ordinary skill in the art would have been motivated to make this modification in order to obtain “the current status associated with that smart device identification, and retriev[e] the current status” and “reject entry if the status indicates that the smart device is not in compliance with payment requirements of the system” (Zivkovic: ¶73-74).

Moreover, although Todasco teaches that the system is configured to determine if a user is authorized to park (Todasco: ¶10 & ¶55) and Baughman teaches transmitting the one or more available parking spot choices to the App for selection of a specific available parking spot by the driver or occupant (Baughman: ¶61 & ¶88-92), Todasco and Baughman do not explicitly state that the authorization process may be performed prior to transmission of the list of available parking.
However, Zivkovic teaches wherein the electronic parking computer system programmed to first determine whether the vehicle is authorized (Zivkovic: ¶71-74 & Fig. 2 discloses that the information received from the beacon may be cross checked in a database in order to determine whether to open the barrier and authorize the vehicle to enter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the authorization process, as taught by Zivkovic, into the system and method of Todasco and Baughman. One of ordinary skill in the art would have been motivated to make this modification in order to obtain “the current status associated with that smart device identification, and retriev[e] the current status” and “reject entry if the status indicates that the smart device is not in compliance with payment requirements of the system” (Zivkovic: ¶73-74).

Furthermore, although Baughman teaches wherein the electronic parking computer system programmed to transmit the one or more available parking spot choices within the specific geographic area or parking lot to the App (Baughman: ¶61 & ¶88-92), Baughman does not explicitly state that the parking spaces may be transmitted without receiving a request from the user.
However, Todasco further teaches without receiving a request from the driver or occupant for available parking spots (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up (i.e., automatically, without user input), make a connection with the beacon, and provide user information to the beacon. The system may then provide parking information to the user computing device); wherein the electronic parking computer system is programed to receive available parking spot locations for the specific geographical area or parking based on information received from the vehicle sensors and transmitted by the parking spot located beacons associated with the vehicle sensors (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. The sensors and beacons being configured to detect vehicle occupancy and communicate the available parking locations to the parking system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic arrival determination and automatic parking information transmission, as taught by Todasco, into the system and method of Baughman. One of ordinary skill in the art would have been motivated to make this modification in order to “identify users that enter the parking structure and to transmit…parking spots to the users” (Todasco: ¶25).

In regards to claim 4, Baughman, Todasco, and Zivkovic teach the system of claim 1. Although Baughman teaches that the parking spots may be equipped with a visual indicator (Baughman: ¶60), Baughman does not explicitly state that the indicator be a light.
However, Todasco further teaches further comprising an indicator light associated with the parking spot (Todasco: ¶10 & ¶55 discloses that each parking spot may be equipped with a visual light indicator).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indicator lights, as taught by Todasco, into the system taught by Baughman, Todasco, and Zivkovic. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the unauthorized user accordingly” and/or provide “an indication or notification…that the user is authorized” (Todasco: ¶10).

In regards to claim 9, Baughman, Todasco, and Zivkovic teach the system of claim 20. Baughman further teaches wherein the database containing financial information for each registered vehicle, wherein the electronic parking computer system is configured to automatically deduct any parking charges for a registered vehicle from a user's financial account identified in the financial information stored in the database (Baughman: ¶28 discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle. Baughman: ¶85 & ¶94 discloses that the parking system may charge the user's payment source for the selected parking event).

In regards to claim 20, Baughman, Todasco, and Zivkovic teach the system of claim 1. Baughman further teaches wherein the database containing information concerning registered vehicles and unique identifiers assigned to each registered vehicle, wherein the system is programmed to determine if the vehicle entering or approaching the specific geographic area or parking lot is a registered vehicle (Baughman: ¶28 discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle. Baughman: ¶86-87 discloses that the parking system may be configured to provide parking recommendations to registered users. The user may be identified via authentication information that is stored in the user profile data, such as a username (or account number) and password. The user identification may also be the vehicle identifier, such as the license plate number or VIN).

In regards to claim 21, Baughman, Todasco, and Zivkovic teach the system of claim 20. Baughman further teaches wherein when the vehicle parks in the parking spot, the App transmits an identification signal which is received by the at least one transmitter/receiver and forwarded to the electronic parking computer system by the at least one transmitter/receiver or the App through the mobile device transmits that identification signal to electronic parking computer system (Baughman: ¶88 & ¶94 discloses that the user computing device, via the web-based application, may be configured to send a confirmation message (i.e., an identification signal) to the parking manager to confirm that the vehicle has parked in the selected parking spot); wherein the electronic parking computer system is configured to search the database for a matching identification signal which indicates that the vehicle is a registered user (Baughman: ¶28 further discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle).

In regards to claim 22, Baughman, Todasco, and Zivkovic teach the system of claim 1. Baughman further teaches wherein the database containing information concerning registered vehicles and unique identifiers assigned to each registered vehicle, wherein the system is programmed to determine if the vehicle entering or approaching the specific geographic area or parking lot is a registered vehicle (Baughman: ¶28 discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle. Upon initiation of a parking event, the parking system stores data indicating that a particular registered vehicle has reserved parking in a specific location for a specified duration); wherein the database also containing information concerning permanent or temporary parking preferences for each registered vehicle (Baughman: ¶86 discloses that the parking system may be configured to provide parking recommendations to registered user based on predefined preferences associated with the user. For example, a registered user may define preferences in their user profile data); wherein the electronic parking computer system is programmed to use any stored permanent or temporary parking preferences for the registered vehicle when identifying one or more available parking spots in the specific geographic area or parking lot (Baughman: ¶89 discloses that the list of determined available parking spots may additionally be filtered and/or ranked according to predefined user preferences associated with the user).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (U.S. Pre-Grant Pub. No. 20120130872), in view of Todasco (U.S. Pre-Grant Pub. No. 20160133134), in further view of Zivkovic (U.S. Pre-Grant Pub. No. 20170109942) and Sandbrook (U.S. Pre-Grant Pub. No. 20160049077).
In regards to claim 5, Baughman, Todasco, and Zivkovic teach the system of claim 4. Although Todasco teaches that each parking spot may be equipped with a visual light indicator (Todasco: ¶10 & ¶55), Todasco does not explicitly state that the system may activate the indicator lights to represent available parking.
However, Todasco and Sandbrook together teach wherein the electronic parking computer system is configured to activate or turn on the indicator light when no vehicle is detected to be parked in the parking spot by the electronic parking computer system from information received from the specific sensor associated with the specific parking spot that was transmitted by the parking spot located beacon associated with the same specific parking spot and in communication with the specific sensor (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system), wherein the activation or turning on of the indicator lights represents that the parking spot is available (Sandbrook: ¶11, ¶25, ¶30-34, ¶53 discloses that when a parking space sensor determines that a parking space is available, the indicator light may be activated. When a parking space sensor determines that a parking space is not available, the indicator light may be deactivated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activation of an indicator light as taught by Sandbrook, into the system taught by Baughman, Todasco, and Zivkovic. One of ordinary skill in the art would have been motivated to make this modification in order to “indicate whether an individual parking space is available” (Sandbrook: ¶8).

Claim(s) 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco (U.S. Pre-Grant Pub. No. 20160133134), in view of Zivkovic (U.S. Pre-Grant Pub. No. 20170109942).
In regards to claim 10, Todasco teaches the following limitations:
A method for automatically determining when a registered vehicle is near or entering an electronically monitored parking location and for automatically identifying one or more parking spots in the parking location by an electronic parking computer system (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the beacon. The beacon then passes user device details, such as a user identifier, and location information to the merchant server and/or the service provider server. The system may then retrieve a user profile and, based on the user profile, provide the user device with information regarding available parking spots), said method comprising the steps of:
a. electronically determining that a vehicle is at or near an entrance for a specific geographic area or parking by one or more beacons or the electronic parking computer system (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, the user device makes a connection with the beacon);
a1. associating each parking spot located beacon of a plurality of parking spot located beacons to a single parking spot of a parking location (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system);
a2. associating each vehicle sensor of a plurality of vehicle sensors to a single parking spot of the parking location; wherein each vehicle sensor is in communication with the specific parking spot located beacon associated with the same single parking spot (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system).

Although Todasco teaches that the beacons may pass user device details, such as a user identifier, and location information to the system server (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47), Todasco does not explicitly state that the beacons are programmed to transmit a signal to the user device in order to determine parking authorization.
However, Zivkovic teaches:
b. transmitting a unique electronic signal by the one or more beacons or the electronic parking computer system to an App running on a mobile device of a driver or occupant traveling in a vehicle when the vehicle is at or near the entrance for a specific geographic area or parking lot (Zivkovic: ¶68 & Fig. 2 disclose that the entry beacon may transmit an entry beacon identification to the user smart device); 
c. receiving electronic information transmitted from the App by the electronic parking computer system, wherein the electronic information providing identifying information for the vehicle (Zivkovic: ¶68, ¶71-74, & Fig. 2 disclose that the user smart device may transmit identification data to the system);
d. automatically determining by the electronic parking computer system based on the identifying information whether the vehicle is a registered vehicle that is authorized to park in the specific geographic area or parking lot (Zivkovic: ¶68, ¶71-74, & Fig. 2 disclose that the system may use the identification data in order to determine the status of the user parking account).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal communication, as taught by Zivkovic, into the system and method of Todasco. One of ordinary skill in the art would have been motivated to make this modification in order to obtain “the current status associated with that smart device identification, and retriev[e] the current status” and “reject entry if the status indicates that the smart device is not in compliance with payment requirements of the system” (Zivkovic: ¶73-74).

Todasco goes on to teach:
e. upon determining that the vehicle is authorized in step d. automatically determining by the electronic parking computer system which specific parking spots in the specific geographic area or parking lot are currently available for parking based on information receiving from one or more vehicle sensors of the plurality of vehicle sensors that is transmitted by the parking spot located beacons associated with the one or more vehicle sensors (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. The sensors and beacons being configured to detect vehicle occupancy and communicate the available parking locations to the parking system. Todasco: ¶34-36 disclose that the system may utilize a parking allocation application in order to receive information regarding available parking spots); and
f. electronic forwarding information identifying the specific available parking spots within the specific geographic area or parking lot to an App running on a mobile device of a driver or occupant traveling in the registered vehicle identifying the available parking spots without receiving a request from the driver or occupant or App for available parking spots (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that when the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the beacon. The beacon then passes user device details, such as a user identifier, and location information to the merchant server and/or the service provider server. The system may then retrieve a user profile and, based on the user profile, provide the user device with information regarding available parking spots. Todasco: ¶15-17, ¶22-23, ¶34-36 further disclose that the system may receive the information regarding the available parking spots and offer them to the user at various prices, via an application on the user device).

In regards to claim 11, Todasco and Zivkovic teach the method of claim 10. Todasco further teaches further comprising the step of electronically receiving a parking spot selection from the user where the information forwarded to the user identified more than one available parking spot for the user to select (Todasco: ¶23, ¶33-36, ¶50-54 disclose that the user may select an available parking spot from the multitude of parking spot offers).

In regards to claim 13, Todasco and Zivkovic teach the method of claim 10. Todasco further teaches wherein the information forwarded to a user in step f. also identifies current parking charges or rates for each of the parking spots identified (Todasco: ¶11, ¶35, ¶50 disclose that the available parking spots may be offered to the user at various prices).

In regards to claim 14, Todasco teaches the following limitations:
A method for automatically informing an electronic parking computer system that is responsible for electronically monitoring a parking area or parking lot when a vehicle parks in an electronically monitored parking spot within the parking area or parking lot (Todasco: ¶29 discloses a parking system wherein each parking spot, in a parking structure, is equipped with a sensor for determining whether a parking spot is occupied by a vehicle. Occupancy of one of the parking spaces by a vehicle is sensed through the nearest vehicle occupancy sensor and the location of the parking space may be provided to the parking system server), said method comprising the steps of:
a. automatically and electronically determining that a vehicle is at or near an entrance for a specific geographic area or parking by one or more beacons or an electronic parking computer system (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the beacon).

Although Todasco teaches that the beacons may pass user device details, such as a user identifier, and location information to the system server (Todasco: ¶10, ¶25, ¶27, ¶40, ¶44-46), Todasco does not explicitly state that the beacons are programmed to transmit a signal to the user device in order to determine parking authorization.
However, Zivkovic teaches:
b. transmitting a unique electronic signal by the one or more beacons or the electronic parking computer system to an App running on a mobile device of a driver or occupant traveling in a vehicle when the vehicle is at or near the entrance for a specific geographic area or parking lot (Zivkovic: ¶68 & Fig. 2 disclose that the entry beacon may transmit an entry beacon identification to the user smart device); 
c. receiving electronic information transmitted from the App by the electronic parking computer system, wherein the electronic information providing identifying information for the vehicle (Zivkovic: ¶68, ¶71-74, & Fig. 2 disclose that the user smart device may transmit identification data to the system);
d. automatically determining by the electronic parking computer system based on the identifying information whether the vehicle is a registered vehicle that is authorized to park in the specific geographic area or parking lot (Zivkovic: ¶68, ¶71-74, & Fig. 2 disclose that the system may use the identification data in order to determine the status of the user parking account).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal communication, as taught by Zivkovic, into the system and method of Todasco. One of ordinary skill in the art would have been motivated to make this modification in order to obtain “the current status associated with that smart device identification, and retriev[e] the current status” and “reject entry if the status indicates that the smart device is not in compliance with payment requirements of the system” (Zivkovic: ¶73-74).

Todasco goes on to teach:
e1. associating each parking spot located beacon of a plurality of parking spot located beacons to a single parking spot of a parking location and providing each parking spot located beacon at the single parking spot that the parking spot located beacon is associated with (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system);
e2. associating each vehicle sensor of a plurality of vehicle sensors to a single parking spot of the parking location; wherein each vehicle sensor is in communication with the specific parking spot located beacon associated with the same single parking spot (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. The sensors and beacons being configured to detect vehicle occupancy and communicate the available parking locations to the parking system);
f. upon determining that the vehicle is authorized in step d. and without receiving a request from the driver or occupant or App for available parking spots, electronically forwarding digital information to the App when the registered vehicle enters or is near a specific geographic area or parking lot providing information regarding one or more currently available parking spots from the monitored parking spots in the specific geographic area or parking lot based on information received from one or more vehicle sensors of the plurality of vehicle sensors that is transmitted by the parking spot located beacons associated with the one or more vehicle sensors (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53-55  disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the beacon. The beacon then passes user device details, such as a user identifier, and location information to the merchant server and/or the service provider server. The system may then retrieve a user profile and, based on the user profile, provide the user device with information regarding available parking spots, which displays to the user via an application program. Todasco: ¶32 & ¶54-55 further discloses that the parking system may be configured to maintain one or more user accounts in an account database each of which may include account information associated with one or more individual users. Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. The sensors and beacons being configured to detect vehicle occupancy and communicate the available parking locations to the parking system); and
g. electronically forwarding information to an electronic parking computer system by the at least one beacon or the App representing that the registered vehicle is parked in a specific monitored parking spot  based on information provided by the at least one sensor associated with the specific monitored parking spot when the registered vehicle parked in the specific monitored parking spot (Todasco: ¶30 & ¶54-55 discloses that when a user pulls into a parking spot, a beacon may determine the user’s identification from user device and may determine whether or not he or she is authorized to park in the parking spot. Todasco: ¶28-29 further discloses that occupancy of one of the parking spaces by a vehicle is sensed through the nearest vehicle occupancy sensor and the location of the parking space may be provided to the parking system server. The sensors can be locally connected to nearby beacons, or the sensors can be incorporated into beacons).

Claim(s) 12, 17-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco (U.S. Pre-Grant Pub. No. 20160133134), in view of Zivkovic (U.S. Pre-Grant Pub. No. 20170109942), in further view of Baughman (U.S. Pre-Grant Pub. No. 20120130872).
In regards to claim 12, Todasco and Zivkovic teach the method of claim 10. Although Todasco teaches of a payment module that may facilitate the user to make purchases (Todasco: ¶23-24 & ¶40), Todasco does not explicitly state the automatic deduction of a parking charge.
However, Baughman teaches further comprising the step of automatically deducting a parking charge from a previously registered financial account for the user by the electronic parking computer system (Baughman: ¶28 further discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle. Baughman: ¶52, ¶85, & ¶94 discloses that the parking system may charge the user's payment source for the selected parking event).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deduction of a parking charge from a user’s account, as taught by Baughman, into the method taught by Todasco and Zivkovic. One of ordinary skill in the art would have been motivated to make this modification in order to “use this information at step 290 for updating the database and optionally at step 295 for refunding or additionally charging the user's payment source” (Baughman: ¶64).

In regards to claim 17, Todasco and Zivkovic teach the method of claim 14. Although Todasco teaches further comprising the step of electronically transmitting information from a specific vehicle sensor to the electronic parking computer system by parking located beacon in communication with the specific vehicle sensor (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. Todasco: ¶30 & ¶54-55 discloses that when a user pulls into a parking spot, a beacon may determine the user’s identification from user device and may determine whether or not he or she is authorized to park in the parking spot), Todasco does not explicitly state monitoring when a vehicle has moved and is no longer in the parking spot.
However, Baughman teaches when the vehicle parked in the specific monitored parking spot associated with the specific vehicle sensor has moved and is no longer parking in the specific monitored parking spot (Baughman: ¶61 discloses that when a parked vehicle leaves a parking spot, a sensor or other device detects that the vehicle has left the parking spot and may transmit a notification to the parking computer system that the vehicle has left the parking spot. Baughman: ¶64 discloses that alternatively the system may determine that the vehicle has left the parking spot by receiving a message from the web-based application of the user computing device that the parking event is being terminated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmission of information regarding the movement of the parked vehicle, as taught by Baughman, into the method taught by Todasco and Zivkovic. One of ordinary skill in the art would have been motivated to make this modification in order to “use this information at step 290 for updating the database and optionally at step 295 for refunding or additionally charging the user's payment source” (Baughman: ¶64).

In regards to claim 18, Todasco, Zivkovic, and Baughman teach the method of claim 17. Baughman further teaches determining the length of time that vehicle was parked in the specific monitored parking spot and calculating a parking charge by the electronic parking computer system (Baughman: ¶62 discloses that the parking computer system may receive the notification that the vehicle has left the parking spot and may update the database to indicate that the particular spot is now vacant. The parking computer system may then charge the user's payment source for used parking time for which payment has not been received).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of the length of time the vehicle was parked, as taught by Baughman, into the method taught by Todasco and Zivkovic. One of ordinary skill in the art would have been motivated to make this modification in order to “use this information at step 290 for updating the database and optionally at step 295 for refunding or additionally charging the user's payment source” (Baughman: ¶64).

In regards to claim 19, Todasco, Zivkovic, and Baughman teach the method of claim 18. Baughman further teaches further comprising the step of automatically deducting the parking charge from a financial account associated with the vehicle by the electronic parking computer system (Baughman: ¶62 discloses that the parking computer system may receive the notification that the vehicle has left the parking spot and may update the database to indicate that the particular spot is now vacant. The parking computer system may then charge the user's payment source for used parking time for which payment has not been received).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deduction of a parking charge from a user’s account, as taught by Baughman, into the method taught by Todasco and Zivkovic. One of ordinary skill in the art would have been motivated to make this modification in order to “use this information at step 290 for updating the database and optionally at step 295 for refunding or additionally charging the user's payment source” (Baughman: ¶64).

In regards to claim 23, Todasco and Zivkovic teach the method of claim 10. Although Todasco teaches that the system may offer available parking spots to a user based on their user profile (Todasco: ¶18, ¶21, ¶40, ¶46-49), Todasco does not explicitly state that the profile contains permanent or temporary parking preferences.
However, Baughman teaches wherein step e. includes having the electronic parking computer system searching an electronic database in communication with the electronic parkingIn re application of: Bruce Howard KusensSerial No.: 15/298,918Page 7 computer system for any permanent or temporary parking preferences for the registered vehicle and using any stored preferences by the electronic parking computer system for determining which available parking spots information to send to the App (Baughman: ¶28 discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle. Baughman: ¶86 discloses that the parking system may be configured to provide parking recommendations to registered user based on predefined preferences associated with the user. For example, a registered user may define preferences in their user profile data. Baughman: ¶89 discloses that the list of determined available parking spots may additionally be filtered and/or ranked according to predefined user preferences associated with the user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the providing of parking recommendations based on user parking preferences, as taught by Baughman, into the system taught by Todasco and Zivkovic. Baughman simply specifies that the user may have preferences associated with the user profile already disclosed in the system and method of Todasco. When combined with the system and method of Todasco and Zivkovic, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todasco (U.S. Pre-Grant Pub. No. 20160133134), in view of Baughman (U.S. Pre-Grant Pub. No. 20120130872), in further view of Zivkovic (U.S. Pre-Grant Pub. No. 20170109942).
In regards to claim 24, Todasco teaches:
A method for assigning an electronically monitored available parking spot within a parking area or parking lot for a vehicle who has entered or is within a certain geographical distance from the parking area or parking lot (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the beacon. The beacon then passes user device details, such as a user identifier, and location information to the merchant server and/or the service provider server. The system may then retrieve a user profile and, based on the user profile, provide the user device with information regarding available parking spots),
the method comprising: a. automatically determining that a vehicle has entered or is within a certain geographical distance from the parking area or parking lot by an electronic parking computer system based on digital information received from at least one beacon located at or near an entrance for the parking area or parking lotIn re application of: Bruce Howard KusensSerial No.: 15/298,918Page 8 (Todasco: ¶10, ¶25-¶27, ¶40, ¶44-47, ¶50, & ¶53 disclose that upon a vehicle entering a parking structure, a user device is detected by a beacon positioned at an entry point of the parking structure. When the user device enters the vicinity of beacon, a mobile application on the user device can wake up, make a connection with the beacon, and provide user information to the beacon).

Although Todasco teaches determining an appropriate parking location based on a user profile (Todasco: ¶18, ¶21, ¶40, ¶46-47), Todasco does not explicitly state receiving user parking preferences and determining a parking location based on the parking preferences.
However, Todasco and Baughman together teach:
b. prompting, by the electronic parking computer system, an App running on a mobile device of a driver or occupant of the vehicle for any parking preferences (Baughman: ¶51, ¶86, & ¶89 discloses that the parking system may be configured to provide parking recommendations to registered user based on received and stored preferences associated with the user. For example, a registered user may define preferences in their user profile data);
c. receiving, by the electronic parking computer system, a parking preference for the vehicle sent from the App running on the mobile device (Baughman: ¶51, ¶86, & ¶89 discloses that the parking system may be configured to provide parking recommendations to registered user based on received and stored preferences associated with the user. For example, a registered user may define preferences in their user profile data);
c1. associating each parking spot located beacon of a plurality of parking spot located beacons to a single parking spot of a parking location and providing each parking spot located beacon at the single parking spot that the parking spot located beacon is associated with (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system);
c2. associating each vehicle sensor of a plurality of vehicle sensors to a single parking spot of the parking location; wherein each vehicle sensor is in communication with the specific parking spot located beacon associated with the same single parking spot (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. The sensors and beacons being configured to detect vehicle occupancy and communicate the available parking locations to the parking system);
d. determining, by the electronic parking computer system, an appropriate available parking spot for the vehicle based on the received parking preference (Baughman: ¶51, ¶86, & ¶89 discloses that the available parking spots may additionally be filtered and/or ranked according to received and stored user preferences associated with the user) and information received from the plurality of vehicle sensors regarding currently available parking spots (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. The sensors and beacons being configured to detect vehicle occupancy and communicate the available parking locations to the parking system).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking preferences, as taught by Baughman, into the system and method of Todasco. Baughman simply specifies that the user may have preferences associated with the user profile, the same user profile already disclosed in the system and method of Todasco. When combined with the system and method of Todasco, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Additionally, although Todasco teaches e. forwarding, by the electronic parking computer system, digital information for the determined appropriate available parking spot to the App running on the mobile device (Todasco: ¶15-17, ¶22-23, ¶34-36 further disclose that the system may receive the information regarding the available parking spots and offer them to the user at various prices, via an application on the user device), Todasco does not explicitly state prompting the user to accept or reject the parking location and fees.
However, Zivkovic teaches f. prompting, by the electronic parking computer system, the App running on a mobile device to either accept or reject the determined appropriate available parking spot (Zivkovic: ¶154-158 discloses displaying a prompt on a user device to either accept or reject a parking location and parking fees); g. receiving, by the electronic parking computer system, an acceptance of the determined appropriate available parking spot sent from the app running on the mobile device (Zivkovic: ¶154-158 discloses receiving, from a user device, an acceptance of a parking location and parking fees).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the acceptance processes, as taught by Zivkovic, into the system and method of Todasco and Baughman. One of ordinary skill in the art would have been motivated to make this modification in order to ensure “payment processing of the parking fee in accordance with pre-registered payment preferences and information associated with the smart device identification” (Zivkovic: ¶95).

Furthermore, although Todasco teaches h. determining, by the electronic parking computer system, that the vehicle has parked at the appropriate available parking spot based on information from the specific vehicle sensor associated with the appropriate available parking spot and transmitted to the electronic parking computer system by the specific parking spot located beacon also associated with the appropriate available parking spot (Todasco: ¶30 & ¶54-55 discloses that when a user pulls into a parking spot, a beacon may determine the user’s identification from user device and may determine whether or not he or she is authorized to park in the parking spot. Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system), Todasco does not explicitly state the automatic deduction of a parking charge.
However, Todasco and Baughman together further teach:
i. automatically deducting payment by the electronic parking computer system at a predetermined payment rate from an account associated with the App running on the mobile device (Baughman: ¶28 further discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle. Baughman: ¶52, ¶62, ¶85, & ¶94 discloses that the parking system may charge the user's payment source for the selected parking event);
j. determining, by the electronic parking computer system, that the vehicle has left the appropriate available parking spot (Baughman: ¶61 discloses that when a parked vehicle leaves a parking spot, a sensor or other device detects that the vehicle has left the parking spot and may transmit a notification to the parking computer system that the vehicle has left the parking spot. Baughman: ¶64 discloses that alternatively the system may determine that the vehicle has left the parking spot by receiving a message from the web-based application of the user computing device that the parking event is being terminated) based on information from the specific vehicle sensor associated with the appropriate available parking spot and transmitted to the electronic parking computer system by the specific parking spot located beacon also associated with the appropriate available parking spot (Todasco: ¶25-29 discloses that each parking spot may be equipped with a senor and a beacon configured to communicate with each other, the user computing device, and the parking system. The sensors and beacons being configured to detect vehicle occupancy and communicate the available parking locations to the parking system); and
k. automatically discontinuing any further payments from the account associated with the App by the electronic parking computer system after the electronic parking computer system has determined that the vehicle has left the appropriate available parking spot (Baughman: ¶28 further discloses that the parking system may utilize systems such as relational databases for storage of data related to registration, parking, and enforcement. For example, the parking system may store registration data including vehicle identifier data and payment source associated with a vehicle. Baughman: ¶52, ¶61-64, ¶85, & ¶94 discloses when a parked vehicle leaves a parking spot, the parking system may charge the user's payment source for the selected parking event).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deduction of a parking charge and the transmission of information regarding the movement of the parked vehicle, as taught by Baughman, into the method taught by Todasco, Baughman, and Zivkovic. One of ordinary skill in the art would have been motivated to make this modification in order to “use this information at step 290 for updating the database and optionally at step 295 for refunding or additionally charging the user's payment source” (Baughman: ¶64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628